NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-3415
                                      ___________

                                  RICHARD SNYDER,
                                                Appellant

                                            v.

        CAROLYN SWANSON, Personal Representative of Estate of George Swanson;
                      ROBERT B. SWANSON
                             ___________

                     On Appeal from the United States District Court
                               for the District of Delaware
                         (D.C. Civil Action No. 10-cv-00284)
                      District Judge: Honorable Gregory M. Sleet
                                       ___________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 22, 2011

       Before: AMBRO, HARDIMAN and VAN ANTWERPEN, Circuit Judges

                              (Opinion filed: May 25, 2011)

                                      ___________

                                       OPINION
                                      ___________

PER CURIAM

       Richard Snyder appeals from the order of the United States District Court for the

District of Delaware dismissing his civil action. On April 8, 2010, Snyder filed his action
in District Court, relating to a matter originating in the Circuit Court of Maryland. On

April 20, 2010, the District Court ordered Snyder’s document, docketed as a notice of

removal, stricken from the docket. Referencing an April 14, 2010 order entered in

D. Del. Civ. No. 09-cv-00025, which enjoined Richard and Marion Snyder from filing

additional actions regarding their court proceedings in Maryland without prior

authorization, the District Court ordered Snyder to file a motion for leave to file, and to

attach a copy of the order to the motion. The District Court warned that failure to follow

the requirements specified in the April 14, 2010 order would result in dismissal of the

case. A copy of the April 14, 2010 order appears in the record as an attachment to the

District Court’s April 20, 2010 order, and it summarizes the Snyders’ long history of

proceedings in numerous courts, challenging matters arising from a Maryland bankruptcy

proceeding that began in 1999.1 On July 13, 2010, the District Court dismissed the case,

noting that Snyder had failed to comply with the April 20, 2010 order.2 Snyder appeals.

We have jurisdiction pursuant to 28 U.S.C. § 1291.

         As Snyder notes in his informal brief, his case was filed on April 8, 2010, but the

order imposing filing restrictions on the Snyders was filed later, on April 14, 2010.

Snyder’s argument, as we understand it, is that the District Court erred in enforcing the


1
  The Snyders appealed the dismissal of their case in D. Del. Civ No. 09-cv-00025, but
they did not separately appeal the later-entered injunction order. We affirmed the District
Court’s dismissal on December 15, 2010 (C.A. No. 10-2048).
2
    In the meantime, on May 11, 2011, the defendants filed a motion to dismiss. The
                                               2
injunction retroactively to a case that already had been filed before the injunction was

issued. Upon review of the record, we agree. In issuing the injunction, the District Court

found that the Snyders failed to show good cause why they should not be enjoined from

filing any “further” cases as described in the order. Also, under the terms of the

injunction order, the clerk’s office was directed not to accept any filing fees or specified

forms in connection with a motion for leave to file, unless leave to file was granted. In

this case, the case had been opened, with the filing fee paid, before the Snyders were

enjoined from initiating future cases covered by the terms of the injunction.

          To the extent that Snyder raises arguments challenging the propriety of the

injunction order itself, or any other arguments relating to other cases or appeals, those

matters are not properly before us. We will not address those issues.

          For the foregoing reasons, we will vacate the order of the District Court and

remand for further proceedings. We express no opinion on the merits of the underlying

action.




District Court did not rule on the motion.
                                                3